19-23649-rdd       Doc 1744        Filed 09/29/20 Entered 09/29/20 14:53:13                     Main Document
                                               Pg 1 of 13

DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
Timothy Graulich
Eli J. Vonnegut
Christopher S. Robertson

Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                 Debtors. 1                                     (Jointly Administered)


                         AGENDA FOR SEPTEMBER 30, 2020 HEARING

Time and Date of Hearing:          September 30, 2020 at 10:00 a.m. (prevailing Eastern Time)

Location of Hearing:               In accordance with General Order M-543 (“General Order M-
                                   543”), dated March 20, 2020, the Hearing will only be conducted
                                   telephonically. Any parties wishing to participate in the Hearing
                                   must make arrangements through CourtSolutions LLC.
                                   Instructions to register for CourtSolutions LLC are attached to
                                   General Order M-543. Please register with Court Solutions at
                                   www.court-solutions.com.




1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
19-23649-rdd   Doc 1744     Filed 09/29/20 Entered 09/29/20 14:53:13           Main Document
                                        Pg 2 of 13

                            Members of the public who wish to listen to, but not participate
                            in, the Hearing free of charge may do so by calling the following
                            muted, listen-only number: 1-844-992-4726, access code
                            1322687977#.

Copies of Motions:          A copy of each pleading can be viewed on the Court’s website at
                            http://www.nysb.uscourts.gov and the website of the Debtors’
                            notice     and     claims    agent,   Prime   Clerk  LLC     at
                            https://restructuring.primeclerk.com/purduepharma.

  I.   UNCONTESTED MATTERS:

          1. Scott County Late Filed Claim Motion. Motion to Allow/Deem Timely Late
             Filing of Proof of Claim; Memorandum of Points and Authorities; Declaration of
             Mérrida Coxwell [ECF No. 1645]

                     Objection Deadline: September 25, 2020 at 4:00 p.m. (prevailing Eastern
                     Time).

                     Responses Received: None

                     Related Documents:

                     A. Notice of Hearing on Motion Allow/Deem Timely Late Filing of Proof
                        of Claim by Scott County, Mississippi [ECF No. 1647]

                     B. Stipulation and Agreed Order for the Withdrawal Without Prejudice of
                        Scott County, Mississippi’s Motion To Allow/Deem Timely Late
                        Filing of Proof of Claim [ECF No. 1711]

                     Status: This matter is going forward on an uncontested basis.

          2. Motion to Shorten Notice with Respect to Coventry Facility Sale Motion. Ex
             Parte Motion of the Debtors for Entry of an Order Shortening Notice with
             Respect to Motion of the Debtors for Entry of an Order (I) Approving Sale of
             Debtors Coventry Facility and Related Assets Free and Clear of Liens, Claims,
             Interests and Encumbrances, (II) Approving Debtors' Entry into a Long-Term API
             Supply Agreement, (III) Authorizing Assumption and Assignment or Assignment,
             as Applicable, of Executory Contracts and Unexpired Lease and (IV) Granting
             Related Relief [ECF No. 1685]

                     Objection Deadline: [should there be a date here? or “None”?]

                     Responses Received: None

                     Reply: None




                                              2
19-23649-rdd   Doc 1744   Filed 09/29/20 Entered 09/29/20 14:53:13           Main Document
                                      Pg 3 of 13

                   Related Documents:

                   A. Motion of the Debtors for Entry of an Order (I) Approving Sale of
                      Debtors’ Coventry Facility and Related Assets Free and Clear of
                      Liens, Claims, Interests and Encumbrances, (II) Approving Debtors’
                      Entry into a Long-Term API Supply Agreement, (III) Authorizing
                      Assumption and Assignment or Assignment, as Applicable, of
                      Executory Contracts and Unexpired Leases and (IV) Granting Related
                      Relief [ECF No. 1687]

                   B. Certificate of No Objection under 28 U.S.C. § 1746 Regarding Motion
                      of the Debtors for Entry of an Order (I) Approving Sale of Debtors’
                      Coventry Facility and Related Assets Free and Clear of Liens, Claims,
                      Interests and Encumbrances, (II) Approving Debtors’ Entry into a
                      Long-Term API Supply Agreement, (III) Authorizing Assumption and
                      Assignment or Assignment, as Applicable, of Executory Contracts and
                      Unexpired Leases and (IV) Granting Related Relief [ECF No. 1735]

                   Status: This matter is going forward on an uncontested basis.

         3. Motion to Seal with Respect to Coventry Facility Sale Motion. Motion for Entry
            of Order Pursuant to 11 U.S.C. §§ 105(a), 107(b) and Fed. B. Bankr. P. 9018
            Authorizing the Filing of Certain Information and Exhibits under Seal in
            Connection with the Motion of the Debtors for Entry of an Order (I) Approving
            Sale of Debtors’ Coventry Facility and Related Assets Free and Clear of Liens,
            Claims, Interests and Encumbrances, (II) Approving Debtors’ Entry into a Long-
            Term API Supply Agreement, (III) Authorizing Assumption and Assignment or
            Assignment, as Applicable, of Executory Contracts and Unexpired Leases and
            (IV) Granting Related Relief [ECF No. 1686]

                   Objection Deadline: September 25, 2020 at 4:00 p.m. (prevailing Eastern
                   Time).

                   Responses Received: None

                   Reply: None

                   Related Documents:

                   A. Motion of the Debtors for Entry of an Order (I) Approving Sale of
                      Debtors’ Coventry Facility and Related Assets Free and Clear of
                      Liens, Claims, Interests and Encumbrances, (II) Approving Debtors’
                      Entry into a Long-Term API Supply Agreement, (III) Authorizing
                      Assumption and Assignment or Assignment, as Applicable, of
                      Executory Contracts and Unexpired Leases and (IV) Granting Related
                      Relief [ECF No. 1687]

                   B. Notice of Hearing on Motion for Entry of Order Pursuant to 11 U.S.C.
                      §§ 105(a), 107(b) and Fed. R. Bankr. P. 9018 Authorizing the Filing of

                                            3
19-23649-rdd   Doc 1744   Filed 09/29/20 Entered 09/29/20 14:53:13           Main Document
                                      Pg 4 of 13

                      Certain Information and Exhibits Under Seal in Connection with the
                      Motion of the Debtors for Entry of an Order (I) Approving Sale of
                      Debtors’ Coventry Facility and Related Assets Free and Clear of
                      Liens, Claims, Interests and Encumbrances, (II) Approving Debtors’
                      Entry into a Long-Term API Supply Agreement, (III) Authorizing
                      Assumption and Assignment or Assignment, as Applicable, of
                      Executory Contracts and Unexpired Leases and (IV) Granting Related
                      Relief [ECF No. 1712]

                   Status: This matter is going forward on an uncontested basis.

         4. Coventry Facility Sale Motion. Motion of the Debtors for Entry of an Order
            (I) Approving Sale of Debtors Coventry Facility and Related Assets Free and
            Clear of Liens, Claims, Interests and Encumbrances, (II) Approving Debtors
            Entry into a Long-Term API Supply Agreement, (III) Authorizing Assumption
            and Assignment or Assignment, as Applicable, of Executory Contracts and
            Unexpired Leases and (IV) Granting Related Relief [ECF No. 1687]

                   Objection Deadline: September 25, 2020 at 4:00 p.m. (prevailing Eastern
                   Time).

                   Responses Received: The Debtors have received informal comments from
                   Oracle America, Inc. and SAP America, Inc.

                   Reply: None

                   Related Documents:

                   A. Ex Parte Motion of the Debtors for Entry of an Order Shortening
                      Notice with respect to Motion of the Debtors for Entry of an Order (I)
                      Approving Sale of Debtors’ Coventry Facility and Related Assets Free
                      and Clear of Liens, Claims, Interests and Encumbrances, (II)
                      Approving Debtors’ Entry into a Long-Term API Supply Agreement,
                      (III) Authorizing Assumption and Assignment or Assignment, as
                      Applicable, of Executory Contracts and Unexpired Lease and (IV)
                      Granting Related Relief [ECF No. 1685]

                   B. Motion for Entry of Order Pursuant to 11 U.S.C. §§ 105(a), 107(b) and
                      Fed. B. Bankr. P. 9018 Authorizing the Filing of Certain Information
                      and Exhibits under Seal in Connection with the Motion of the Debtors
                      for Entry of an Order (I) Approving Sale of Debtors’ Coventry Facility
                      and Related Assets Free and Clear of Liens, Claims, Interests and
                      Encumbrances, (II) Approving Debtors’ Entry into a Long-Term API
                      Supply Agreement, (III) Authorizing Assumption and Assignment or
                      Assignment, as Applicable, of Executory Contracts and Unexpired
                      Leases and (IV) Granting Related Relief [ECF No. 1686]

                   C. Declaration of Rafael J. Schnitzler in Support of Motion of the Debtors
                      for an Order (I) Approving Sale of Debtors’ Coventry Facility and
                                            4
19-23649-rdd   Doc 1744     Filed 09/29/20 Entered 09/29/20 14:53:13         Main Document
                                        Pg 5 of 13

                      Related Assets Free and Clear of Liens, Claims, Interests and
                      Encumbrances, (II) Approving Debtors’ Entry into a Long-Term API
                      Supply Agreement, (III) Authorizing Assumption and Assignment or
                      Assignment, as Applicable, of Executory Contracts and Unexpired
                      Leases and (IV) Granting Related Relief [ECF No. 1688]

                   D. Certificate of No Objection under 28 U.S.C. § 1746 Regarding Motion
                      of the Debtors for Entry of an Order (I) Approving Sale of Debtors’
                      Coventry Facility and Related Assets Free and Clear of Liens, Claims,
                      Interests and Encumbrances, (II) Approving Debtors’ Entry into a
                      Long-Term API Supply Agreement, (III) Authorizing Assumption and
                      Assignment or Assignment, as Applicable, of Executory Contracts and
                      Unexpired Leases and (IV) Granting Related Relief [ECF No. 1735]

                   Status: This matter is going forward on an uncontested basis.

 II.   ADVERSARY PROCEEDING MATTERS:

         5. Motion to Extend Preliminary Injunction. Motion to Extend the Preliminary
            Injunction. Adv. Pro. No. 19-08289 [ECF No. 197]

                   Objection Deadline: September 25, 2020 at 4:00 p.m. (prevailing Eastern
                   Time).

                   Responses Received:

                   A. Second Restatement of Limited Objection and Reservation of Rights
                      of Tennessee Public Officials in Response to Debtors’ Motion to
                      Extend the Preliminary Injunction for Richard Sackler. Adv. Pro. No.
                      19-08289 [ECF No. 201]

                   B. The Non-Consenting States’ Voluntary Commitment and Limited
                      Objection in Response to Purdue’s Motion to Extend the Preliminary
                      Injunction. Adv. Pro. No. 19-08289 [ECF No. 202]

                   C. Limited Objection of the Ad Hoc Committee on Accountability to
                      Debtors’ Motion to Extend Preliminary Injunction. Adv. Pro. No. 19-
                      08289 [ECF No. 203]

                   Reply:

                   A. Reply Memorandum of Law in Support of Motion to extend the
                      Preliminary Injunction [ECF No. 205]

                   Related Documents:

                   A. Memorandum of Law in Support of Motion to Extend the Preliminary
                      Injunction. Adv. Pro. No. 19-08289 [ECF No. 198]


                                            5
19-23649-rdd   Doc 1744      Filed 09/29/20 Entered 09/29/20 14:53:13            Main Document
                                         Pg 6 of 13

                    B. Declaration of Benjamin S. Kaminetzky in Support of Debtors’
                       Motion to Extend the Preliminary Injunction. Adv. Pro. No. 19-08289
                       [ECF No. 199]

                    C. Reply Declaration of Benjamin S. Kaminetzky in Support of Debtors'
                       Motion to Extend the Preliminary Injunction [ECF No. 206]

                    Status: This matter is going forward on a contested basis.

 III.   CONTESTED MATTERS:

          6. ER Physicians Class Claim Motion. Movant Independent Emergency Room
             Physician’s Motion for Class Treatment to Fed. Bankr. P. 9014 and 7023 for an
             Order Making Fed. R. Civ. P. 23 Applicable to These Proceedings, and Granting
             Related Relief [ECF No. 1629]

                    Objection Deadline: September 23, 2020 at 4:00 p.m. (prevailing Eastern
                    Time).

                    Responses Received:

                    A. Debtors’ Objection to Movant Independent Emergency Room
                       Physician’s Motion for Class Treatment Pursuant to Fed. Bankr. P.
                       9014 and 7023 for an Order Making Fed. R. Civ. P. 23 Applicable to
                       These Proceedings, and Granting Related Relief [ECF No. 1717]

                    B. Response of the Official Committee of Unsecured Creditors to Movant
                       Independent Emergency Room Physician’s Motion for Class
                       Treatment Pursuant to Fed. Bankr. P. 9014 and 7023 for an Order
                       Making Fed. R. Civ. P. 23 Applicable to These Proceedings, and
                       Granting Related Relief [ECF No. 1718]

                    C. Public Claimants’ Joint Objection to Independent Emergency Room
                       Physicians’ Motion to Permit the Filing of a Class Proof of Claim
                       [ECF No. 1720]

                    D. Joint Statement of Debtors and Public Claimants in Response to
                       Movant Independent Emergency Room Physician’s Request to
                       Adjourn [ECF No. 1743]

                    Reply:

                    A. Movant Independent Emergency Room Physician’s Omnibus Reply
                       Regarding Movant’s Motion for Class Treatment Pursuant to Fed.
                       Bankr. P. 9014 and 7023 for an Order Making Fed. R. Civ. P. 23
                       Applicable to These Proceedings, and Granting Related Relief [ECF
                       No. 1731]



                                             6
19-23649-rdd   Doc 1744     Filed 09/29/20 Entered 09/29/20 14:53:13            Main Document
                                        Pg 7 of 13

                   Related Documents:

                   A. Notice of Independent Emergency Room Physician’s Motion [1629]
                      Pursuant to Fed. Bankr. P. 9014 and 7023 for an Order Making Fed. R.
                      Civ. P. 23 Applicable to These Proceedings, Permitting them to File a
                      Class Proof of Claim and Granting Related Relief [ECF No. 1643]

                   B. Debtors’ Omnibus Objection to Motions by Certain Claimants for an
                      Order Allowing Them to Proceed with a Class Proof of Claim and
                      Certifying a Class [ECF No. 1421]

                   C. Public Claimants’ Omnibus Objection to Motions for Leave to File
                      Class Proofs of Claim [ECF No. 1431]

                   Status: This matter is going forward on a contested basis.

         7. KEIP/KERP Motion. Motion of Debtors for Entry of an Order Authorizing
            Implementation of a Key Employee Incentive Plan and a Key Employee
            Retention Plan [ECF No. 1674]

                   Objection Deadline: September 23, 2020 at 4:00 p.m. (prevailing Eastern
                   Time) (for all parties other than the Official Committee of Unsecured
                   Creditors, the Ad-Hoc Committee of Governmental and Other Contingent
                   Litigation Claimants, the Non-Consenting States Group and the Multi-
                   State Entities Group, with respect to whom the Objection Deadline was
                   extended to September 27, 2020 at 6:00 p.m.

                   Responses Received:

                   A. Objection of the United States Trustee to Motion of Debtors for Order
                      Authorizing Implementation of a Key Employee Incentive Plan and
                      Key Employee Retention Plan [ECF No. 1708]

                   B. The Ad Hoc Committee on Accountability’s Objection to Debtor’s
                      Motion Authorizing Implementation of a Key Employee Incentive
                      Plan and Key Employee Retention Plan [ECF No. 1709]

                   C. Memorandum of Points and Authorities in Support of the Ad Hoc
                      Committee on Accountability’s Opposition to Debtor’s Motion
                      Authorizing Implementation of a Key Employee Incentive Plan and
                      Key Employee Retention Plan [ECF No. 1710]

                   Reply:

                   A. Debtors’ Omnibus Reply in Support of Motion of Debtors for Entry of
                      an Order Authorizing Implementation of a Key Employee Incentive
                      Plan and a Key Employee Retention Plan [ECF No. 1742]



                                            7
19-23649-rdd   Doc 1744   Filed 09/29/20 Entered 09/29/20 14:53:13              Main Document
                                      Pg 8 of 13

                   Related Documents:

                   A. Amended Notice of Hearing on Motion of Debtors for Entry of an
                      Order Authorizing Implementation of a Key Employee Incentive Plan
                      and a Key Employee Retention Plan [ECF No. 1675]

                   Status: This matter is going forward on a contested basis.

 IV.   CONTINUED MATTERS:

         8. Rand Bar Date Tolling Motion. Motion of Harry Rand for Tolling of Filing
            Deadline [ECF No. 1664]

                   Objection Deadline: September 23, 2020 at 4:00 p.m. (prevailing Eastern
                   Time).

                   Responses Received: None

                   Related Documents:

                   A. Notice of Hearing on Motion of Harry Rand for Tolling of Filing
                      Deadline (Notice prepared and filed by Court) [ECF No. 1666]

                   B. Notice of Adjournment of Hearing Regarding Motion to File Proof of
                      Claim after Claims Bar Date [ECF No. 1714]

                   Status: This matter is continued.

         9. Public School Districts Class Claim Motion. Motion by Public School Districts
            for an Order Allowing Them to Proceed with a Class Proof of Claim and
            Certifying a Class [ECF No. 1211]

                   Objection Deadline: July 16, 2020 at 4:00 p.m. (prevailing Eastern Time).

                   Responses Received:

                   A. The State of Florida’s Omnibus Objection to the Request by the
                      Hospital Claimants, the Private Insurance Class Plaintiffs, the
                      Independent Public School Districts, the NAS Guardians, and the
                      Cheyenne and Arapaho Tribes for Leave to File Motions for Class
                      Relief [ECF No. 1415]

                   B. Debtors’ Omnibus Objection to Motions by Certain Claimants for an
                      Order Allowing Them to Proceed with a Class Proof of Claim and
                      Certifying a Class [ECF No. 1421]

                   C. The Ad Hoc Group of Individual Victims’ Statement in Support of
                      Debtors’ Omnibus Objection to Motions by Certain Claimants for an
                      Order Allowing Them to Proceed with a Class Proof of Claim and
                      Certifying a Class [ECF No. 1423]
                                             8
19-23649-rdd   Doc 1744     Filed 09/29/20 Entered 09/29/20 14:53:13          Main Document
                                        Pg 9 of 13

                   D. The Official Committee of Unsecured Creditors’ Response to and
                      Request for Adjournment of Class Claim Motions until Conclusion of
                      Mediation [ECF No. 1425]

                   E. Public Claimants’ Omnibus Objection to Motions for Leave to File
                      Class Proofs of Claim [ECF No. 1431]

                   Reply:

                   A. Omnibus Reply by Independent Public School Districts in Support of
                      Their Motion for Class Certification and a Classwide Proof of Claim
                      [ECF No. 1473]

                   Related Documents:

                   A. Notice of Hearing on Motion by Public School Districts for an Order
                      Allowing Them to Proceed with a Class Proof of Claim and Certifying
                      a Class [ECF No. 1212]

                   B. Corrected Notice of Hearing on Motion by Public School Districts for
                      an Order Allowing Them to Proceed with a Class Proof of Claim and
                      Certifying a Class [ECF No. 1217]

                   C. Notice of Adjournment of June 23, 2020 Hearing of the Public School
                      Districts’ Motion for an Order Allowing Them to Proceed With a
                      Class Proof of Claim and Certifying a Class [ECF No. 1283]

                   Status: This matter is continued to a date to be determined.

         10. Private Insurance Class Claim Motion. Motion of the Private Insurance Class
             Claimants for Leave to File Class Proofs of Claim [ECF No. 1321]

                   Objection Deadline: July 20, 2020 at 4:00 p.m. (prevailing Eastern Time).

                   Responses Received:

                   A. The State of Florida’s Omnibus Objection to the Request by the
                      Hospital Claimants, the Private Insurance Class Plaintiffs, the
                      Independent Public School Districts, the NAS Guardians, and the
                      Cheyenne and Arapaho Tribes for Leave to File Motions for Class
                      Relief [ECF No. 1415]

                   B. Debtors’ Omnibus Objection to Motions by Certain Claimants for an
                      Order Allowing Them to Proceed with a Class Proof of Claim and
                      Certifying a Class [ECF No. 1421]

                   C. The Ad Hoc Group of Individual Victims’ Statement in Support of
                      Debtors’ Omnibus Objection to Motions by Certain Claimants for an
                      Order Allowing Them to Proceed with a Class Proof of Claim and
                      Certifying a Class [ECF No. 1423]
                                             9
19-23649-rdd   Doc 1744     Filed 09/29/20 Entered 09/29/20 14:53:13          Main Document
                                       Pg 10 of 13

                   D. The Official Committee of Unsecured Creditors’ Response to and
                      Request for Adjournment of Class Claim Motions until Conclusion of
                      Mediation [ECF No. 1425]

                   E. Public Claimants’ Omnibus Objection to Motions for Leave to File
                      Class Proofs of Claim [ECF No. 1431]

                   Reply:

                   A. Reply of the Private Insurance Class Claimants in Further Support of
                      Motion for Leave to File Class Proofs of Claim [ECF No. 1475]

                   Related Documents:

                   A. Notice of Hearing on Motion of The Private Insurance Class
                      Claimants For Leave To File Class Proofs of Claim [ECF No. 1322]

                   B. Notice of Amendment to Motion of The Private Insurance Class
                      Claimants for Leave to File Class Proofs of Claim [ECF No. 1334]

                   Status: This matter is continued to a date to be determined.

         11. Hospitals Class Claim Motion. Hospital Claimants’ Motion Pursuant to Fed.
             Bankr. P. 9014 and 7023 for an Order Making Fed. R. Civ. P. 23 Applicable to
             These Proceedings, Permitting Them to File a Class Proof of Claim and Granting
             Related Relief [ECF No. 1330]

                   Objection Deadline: July 16, 2020 at 4:00 p.m. (prevailing Eastern Time).

                   Responses Received:

                   A. The State of Florida’s Omnibus Objection to the Request by the
                      Hospital Claimants, the Private Insurance Class Plaintiffs, the
                      Independent Public School Districts, the NAS Guardians, and the
                      Cheyenne and Arapaho Tribes for Leave to File Motions for Class
                      Relief [ECF No. 1415]

                   B. Debtors’ Omnibus Objection to Motions by Certain Claimants for an
                      Order Allowing Them to Proceed with a Class Proof of Claim and
                      Certifying a Class [ECF No. 1421]

                   C. The Ad Hoc Group of Individual Victims’ Statement in Support of
                      Debtors’ Omnibus Objection to Motions by Certain Claimants for an
                      Order Allowing Them to Proceed with a Class Proof of Claim and
                      Certifying a Class [ECF No. 1423]

                   D. The Official Committee of Unsecured Creditors’ Response to and
                      Request for Adjournment of Class Claim Motions until Conclusion of
                      Mediation [ECF No. 1425]

                                            10
19-23649-rdd   Doc 1744     Filed 09/29/20 Entered 09/29/20 14:53:13          Main Document
                                       Pg 11 of 13

                   E. Public Claimants’ Omnibus Objection to Motions for Leave to File
                      Class Proofs of Claim [ECF No. 1431]

                   Reply:

                   A. Hospital Claimants’ Omnibus Reply to the Objections/Responses Filed
                      at Docket Nos. 1415, 1421, 1423, 1425 and 1431 to Hospital
                      Claimants’ Motion Pursuant to Fed. Bankr. P. 9014 and 7023 for an
                      Order Making Fed. R. Civ. P. 23 Applicable to These Proceedings,
                      Permitting Them to File a Class Proof of Claim and Granting Related
                      Relief [ECF No. 1461]

                   B. Supplement to Hospital Claimants’ Omnibus Reply to the
                      Objections/Responses Filed at Docket Nos. 1415, 1421, 1423, 1425
                      and 1431 to Hospital Claimants’ Motion Pursuant to Fed. Bankr. P.
                      9014 and 7023 for an Order Making Fed. R. Civ. P. 23 Applicable to
                      These Proceedings, Permitting Them to File a Class Proof of Claim
                      and Granting Related Relief [ECF No. 1462]

                   Related Documents:

                   A. Supplement to Hospital Claimants’ Motion Pursuant to Fed. Bankr. P.
                      9014 and 7023 for an Order Making Fed. R. Civ. P. 23 Applicable to
                      These Proceedings, Permitting Them to File a Class Proof of Claim
                      and Granting Related Relief [ECF No. 1424]

                   Status: This matter is continued to a date to be determined.

         12. NAS Class Claim Motion. NAS Guardians on Behalf of the NAS Children’s
             Abatement Class Action Claimants Motion For Entry of an Order Pursuant to
             Fed. R. Bankr. P. 9014 and 7023 Permitting Them to File a Class Proof of Claim
             and Granting Related Relief [ECF No. 1362]

                   Objection Deadline: July 16, 2020 at 4:00 p.m. (prevailing Eastern Time).

                   Responses Received:

                   A. The State of Florida’s Omnibus Objection to the Request by the
                      Hospital Claimants, the Private Insurance Class Plaintiffs, the
                      Independent Public School Districts, the NAS Guardians, and the
                      Cheyenne and Arapaho Tribes for Leave to File Motions for Class
                      Relief [ECF No. 1415]

                   B. Debtors’ Omnibus Objection to Motions by Certain Claimants for an
                      Order Allowing Them to Proceed with a Class Proof of Claim and
                      Certifying a Class [ECF No. 1421]

                   C. The Ad Hoc Group of Individual Victims’ Statement in Support of
                      Debtors’ Omnibus Objection to Motions by Certain Claimants for an

                                            11
19-23649-rdd   Doc 1744     Filed 09/29/20 Entered 09/29/20 14:53:13          Main Document
                                       Pg 12 of 13

                      Order Allowing Them to Proceed with a Class Proof of Claim and
                      Certifying a Class [ECF No. 1423]

                   D. The Official Committee of Unsecured Creditors’ Response to and
                      Request for Adjournment of Class Claim Motions until Conclusion of
                      Mediation [ECF No. 1425]

                   E. Public Claimants’ Omnibus Objection to Motions for Leave to File
                      Class Proofs of Claim [ECF No. 1431]

                   Reply:

                   A. Omnibus Reply by NAS Guardians on Behalf of the NAS Children’s
                      Abatement Class Action Claimants to Objections Filed to Their
                      Motion for Entry of an Order Pursuant to Fed. R. Bankr. P. 9014 and
                      7023 Permitting Them to File a Class Proof of Claim and Granting
                      Related Relief [ECF No. 1487]

                   Related Documents:

                   A. The NAS Children Ad Hoc Committee’s Joinder to the Official
                      Committee of Unsecured Creditors’ Response to and Request for
                      Adjournment of Class Claim Motions until Conclusion of Mediation
                      [ECF No. 1486]

                   Status: This matter is continued to a date to be determined.

         13. West Virginia NAS Class Claim Motion. Motion to Permit the Filing of a Class
             Proof of Claim [ECF No. 1408]

                   Objection Deadline: July 22, 2020 at 12:00 p.m. (prevailing Eastern
                   Time).

                   Responses Received:

                   A. The Official Committee of Unsecured Creditors’ Response to and
                      Request for Adjournment of Class Claim Motions until Conclusion of
                      Mediation [ECF No. 1425]

                   B. Debtors’ Objection to Tiffany Dunford’s Motion to Permit the Filing
                      of a Class Proof of Claim [ECF No. 1489]

                   C. Public Claimants’ Joint Objection to Tiffany Dunford’s Motion to
                      Permit the Filing of a Class Proof of Claim [ECF No. 1493]

                   Reply: None




                                            12
19-23649-rdd   Doc 1744   Filed 09/29/20 Entered 09/29/20 14:53:13            Main Document
                                     Pg 13 of 13

                   Related Documents:

                   A. Notice of Hearing on Motion to Permit the Filing of a Class Proof of
                      Claim and Motion to Shorten the Notice Period with respect to the
                      Motion to Permit the Filing of a Class Proof of Claim [ECF No. 1435]

                   Status: This matter is continued to a date to be determined.

Dated:   September 29, 2020
         New York, New York


                                         DAVIS POLK & WARDWELL LLP

                                         By: /s/ Eli J. Vonnegut
                                                 Eli J. Vonnegut

                                         450 Lexington Avenue
                                         New York, New York 10017
                                         Telephone: (212) 450-4000
                                         Facsimile: (212) 701-5800
                                         Marshall S. Huebner
                                         Benjamin S. Kaminetzky
                                         Timothy Graulich
                                         Eli J. Vonnegut
                                         Christopher S. Robertson

                                         Counsel to the Debtors
                                         and Debtors in Possession




                                            13
